Exhibit 10.1

AMENDMENT NO. 3

AMENDMENT NO. 3, executed this 28th day of January, 2009 (this “Amendment”),
with an effective date as of December 31, 2008 (the “Amendment No. 3 Effective
Date”), to the Purchase Agreement, dated as of February 15, 2006, as amended by
that certain Amendment No. 1 (“Amendment No. 1”) dated as of February 15, 2007,
and as amended by that certain Amendment No. 2 (“Amendment No. 2”) dated as of
July 31, 2007 (as further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Purchase Agreement”), among Special
Value Bond Fund, LLC, a Delaware limited liability company (“Holder”), Alabama
Aircraft Industries, Inc., formerly known as Pemco Aviation Group, Inc., a
Delaware corporation (the “Company”) and Guarantors a party thereto. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Purchase Agreement as amended hereby.

W I T N E S S E T H:

WHEREAS, the Holder currently owns all of the Company’s Amended and Restated
Senior Secured Notes due 2009 issued pursuant to the Purchase Agreement;

WHEREAS, the Company has requested that the Holder agree to amend the Purchase
Agreement, and amend and restate the Amended and Restated Senior Secured Notes
due 2009;

WHEREAS, pursuant to Section 15.10 of the Purchase Agreement, the Company and
the Holder may amend the Transaction Documents by a writing signed by each of
the Company and the Holder; and

WHEREAS, subject to and in accordance with the terms and conditions hereinafter
set forth, the Holder is willing to agree to such modifications.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Section 1.01. Amendments to Section 1. Section 1 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following:

“On the Closing Date, the Company issued and sold $5,000,000 in aggregate
principal amount of its Senior Secured Notes due 2007 (the “Original Notes”), in
substantially the form of note attached hereto as Exhibit A.

On the Amendment No. 1 Effective Date, the Company delivered to each Holder,
against delivery by the Holder of Original Notes, Amended and Restated Senior
Secured Notes due 2008 (collectively with the Original Notes, the “Old Notes”)
in like principal amount in the form attached to Amendment No. 1 as Exhibit A-1.

On the Amendment No. 2 Effective Date, the Company delivered to each Holder
against delivery by Holder of Old Notes, Amended and Restated Senior Secured
Notes due 2009 (“Existing Notes”) in like principal amount in the form attached
to Amendment No. 2 as Exhibit A-2.

As of the Amendment No. 3 Effective Date, the Company will deliver to each
Holder, against delivery by the Holder of Existing Notes, Amended and Restated
Senior Secured Notes due 2010 (“Notes”) in like principal amount in the form
attached to Amendment No. 3 as Exhibit A-3, which Notes shall bear interest at a
rate of 15.0% per annum (the “Interest Rate”) plus an additional two percent
(2.0%) per annum at any time that a Default hereunder has occurred and is
continuing, payable in cash quarterly in arrears on each
December 1, March 1, June 1, and September 1 that the Notes are outstanding.

The Company acknowledges that the Holder has delivered its Existing Notes to the
Company, and the Company and the Holder agree that the Existing Notes shall be
amended and restated in their entirety by such Notes.”

 

- 1 -



--------------------------------------------------------------------------------

Section 1.02. Amendments to Section 13.01. Section 13.01 of the Purchase
Agreement is hereby amended by deleting the definition of “Maturity Date” and
replacing it with the following:

“‘Maturity Date’ shall mean the fourth anniversary of the Closing Date.”

Section 1.03. Amendments to Section 13.01. Section 13.01 of the Purchase
Agreement is hereby further amended by adding thereto the following definitions
in proper alphabetical order:

“‘Amendment No. 3’ shall mean that certain Amendment No. 3, executed January 28,
2009, and effective as of December 31, 2008, between and among the Company and
Special Value Bond Fund, LLC, as Holder.”

“‘Amendment No. 3 Effective Date’ shall mean the Amendment No. 3 Effective Date
under and as defined in Amendment No. 3.”

“‘Old Notes’ shall have the meaning set forth in Section 1 of this Agreement.”

“‘Original Notes’ shall have the meaning set forth in Section 1 of this
Agreement.”

SECTION 2. LOAN EXTENSION FEE.

Section 2.01. The Company agrees to pay to the Holder a loan fee in the amount
of Four Hundred Thousand and No/100 Dollars ($400,000.00) (the “Loan Fee”). The
Loan Fee shall be due and payable on the Amendment No. 3 Effective Date. The
Loan Fee shall be fully earned as of the Amendment No. 3 Effective Date;
provided, however, the Company and Holder acknowledge and agree that in the
event that the Company makes a principal reduction payment under the Notes, then
Holder shall immediately refund a portion of the Loan Fee to the Company such
that the aggregate interest and loan fees to be earned by Holder under the Notes
between February 15, 2009 and February 15, 2010 shall be equal to twenty-three
and No/100 percent (23.00%) of the outstanding principal balance under the Notes
during such period.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

To induce the Holder to enter into this Amendment, the Company and Guarantors
party to the Purchase Agreement hereby jointly and severally represent and
warrant to Holder that as of the Amendment No. 3 Effective Date:

Section 3.01. The execution and delivery of this Amendment, the performance of
this Amendment and the Purchase Agreement as amended hereby (the “Amended
Agreement”), and the other Transaction Documents, and the issuance of the Notes
by the Company and the Guarantors have been duly authorized and constitute
legal, valid and binding obligations of each of the Company and the Guarantors
enforceable against the Company and each Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 3.02. Neither the execution or delivery by the Company or any of the
Guarantors of this Amendment, nor performance by any of them of this Amendment
and the Amended Agreement or the issuance of the Notes will (i) contravene any
applicable provision of any law, statute, rule or regulation, or any order,
writ, injunction or decree of any court or Governmental Authority, (ii) conflict
or be inconsistent with, or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, the terms
of any indenture, mortgage, deed of trust, loan agreement, credit agreement or
any other material agreement, contract or instrument to which any of them or
their respective Subsidiaries may be subject, including without limitation, the
Transaction Documents, or (iii) violate any provision of their respective
certificates of incorporation or bylaws (or equivalent organizational or charter
documents) or the certificate of incorporation or bylaws (or equivalent
organizational or charter documents) of any of their respective Subsidiaries.

Section 3.03. The representations and warranties contained in the Purchase
Agreement, as amended hereby, are true, correct and complete in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date.

 

- 2 -



--------------------------------------------------------------------------------

Section 3.04. Prior to and after giving effect to this Amendment and the
issuance of the Notes, no Default or Event of Default has occurred or is
continuing.

Section 3.05. After giving effect to this Amendment, the guaranties granted
pursuant to the Transaction Documents in favor of the Secured Parties shall be
valid and enforceable against the respective Guarantors thereunder.

SECTION 4. CONDITIONS PRECEDENT.

Section 4.01. Conditions Precedent to Amendment. This Amendment shall not become
effective unless all of the following conditions precedent shall have been
satisfied or waived by the Holder:

(a) The Holder shall have received by hand, courier, mail, email or facsimile
transmission, duly executed counterparts to this Amendment which, when taken
together, bear the authorized signatures of the Company, the Guarantors and the
Holder.

(b) The Notes shall have been executed by the Company and delivered to the
Holder in form and substance satisfactory to the Holder.

(c) All corporate and other proceedings taken or to be taken in connection with
this Amendment and all documents incidental thereto, whether or not referred to
herein, shall be satisfactory in form and substance to the Holder.

(d) The guaranties in favor of the Secured Party granted pursuant to the
Transaction Documents, shall continue to be valid and enforceable against the
Guarantors.

(e) The Company shall have delivered a consent under the Senior Credit Facility,
in form and substance satisfactory to the Holder, permitting this Amendment and
the issuance of the Notes.

SECTION 5. NO PREJUDICE OR WAIVER; REAFFIRMATION; ACKNOWLEDGMENT.

Section 5.01. No Prejudice or Waiver. Except as provided herein, the terms of
this Amendment shall not operate as a waiver by the Holder of, or otherwise
prejudice the Holder’s rights, remedies or powers under the Transaction
Documents or under any applicable law. Except as expressly provided herein:

(a) no terms or provisions of any Transaction Document are waived, modified or
changed by this Amendment; and

(b) the terms and provisions of the Transaction Documents shall continue in full
force and effect.

Section 5.02. Reaffirmation.

(a) The Company and the Guarantors party to the Purchase Agreement hereby
acknowledge and reaffirm all of their obligations and duties under the
Transaction Documents as to the Notes.

(b) The Company and the Guarantors party to the Purchase Agreement and the
Holder hereby acknowledge and reaffirm that the Holder has and shall continue to
have valid, secured, second priority Liens in the Collateral, as set forth in
the Transaction Documents as to all of the Notes.

(c) The Guarantors party to the Purchase Agreement hereby acknowledge and
reaffirm all of their obligations and duties under Section 14 of the Purchase
Agreement.

Section 5.03. Acknowledgements. The Company and the Guarantors party to the
Purchase Agreement acknowledge that the definition of Secured Obligations under
the Security Agreement will include, following the Amendment No. 3 Effective
Date, all of the obligations owing from such parties to the Secured Parties
under the Notes.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS.

Section 6.01. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York, without regard to any
conflicts of law provisions that would require the application of the law of any
other jurisdiction.

Section 6.02. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Holder.

Section 6.03. Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

Section 6.04. Waivers and Consents. Neither this Amendment nor any term hereof
may be changed, waived, discharged or terminated orally, or by any action or
inaction, but only by an instrument in writing signed in accordance with the
waiver provisions set forth in the Purchase Agreement.

Section 6.05. Survival. All warranties, representations, certifications and
covenants made by or on behalf of the Company and/or the Subsidiaries herein or
in any of the other Transaction Documents or in any certificate or other
instrument delivered pursuant hereto or pursuant to any other Transaction
Document shall be considered to have been relied upon by the Holders and shall
survive the execution hereof and of the other Transaction Documents, regardless
of any investigation made by or on behalf of the Holder. All statements in any
such certificate or other instrument shall constitute representations and
warranties of the Company hereunder.

Section 6.06. Transaction Documents. This Amendment and all other documents
executed in favor of the Holder in connection herewith shall be deemed to be
Transaction Documents for all purposes under the Purchase Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ALABAMA AIRCRAFT INDUSTRIES, INC., formerly known as PEMCO AVIATION GROUP, INC.
as Company By:  

/s/ Randy Shealy

Name:   Randy Shealy

Title:

  Senior Vice President and Chief Financial Officer ALABAMA AIRCRAFT INDUSTRIES,
INC. – BIRMINGHAM, as a Guarantor By:  

/s/ Randy Shealy

Name:   Randy Shealy Title:   Chief Financial Officer and Treasurer PEMCO
ENGINEERS, INC., as a Guarantor By:  

/s/ Randy Shealy

Name:   Randy Shealy Title:   Chief Financial Officer and Treasurer SPACE VECTOR
CORPORATION, as a Guarantor By:  

/s/ Randy Shealy

Name:   Randy Shealy Title:   Chief Financial Officer and Treasurer

 

- 5 -



--------------------------------------------------------------------------------

SPECIAL VALUE BOND FUND, LLC, as Holder

By: Tennenbaum Capital Partners, LLC, its Investment Manager

By:

 

/s/ Howard Levkowitz

Name:

  Howard Levkowitz

Title:

  Managing Partner

 

- 6 -



--------------------------------------------------------------------------------

Exhibit A-3

Form of Amended and Restated Note

 

- 7 -